Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   REGINALD CATHEY,                                      )
                                                         )
                          Plaintiff,                     )
                                                         )
   v.                                                    )      Case No. 19-CV-0656-CVE-FHM
                                                         )
   BOARD OF COUNTY COMMISSIONERS                         )
   OF TULSA COUNTY, and                                  )
   SHERIFF VIC REGALADO,                                 )
   in his official capacity,                             )
                                                         )
                          Defendants.                    )


                                        OPINION AND ORDER

          The allegations in the original complaint are summarized in the Court’s prior opinion and

   order. Dkt. #13. After the Court granted defendants’ first motion to dismiss (Dkt. # 10), and

   dismissed plaintiff’s claims without prejudice, plaintiff filed an amended complaint (Dkt. # 14).

   Now before the Court is defendants’ motion to dismiss the amended complaint (Dkt. # 15). Plaintiff

   has filed a response (Dkt. # 19), and defendants have filed a reply (Dkt. # 20).

                                                    I.

          The following are the new facts plaintiff alleges in his amended complaint (Dkt. # 14):

          •       The [Tulsa County Sheriff’s Office (TCSO) oral interview board (Oral
                  Board)] only asked [p]laintiff two questions regarding the Deputy II position,
                  whereas it asked other, Caucasian applicants four questions relevant to the
                  Deputy II position.

          •       Upon information and belief, eleven (11) people were promoted to Deputy
                  II in October 2017, ten (10) of whom were Caucasian.

          •       Plaintiff filed a grievance on June 12, 2018[,] alleging discrimination in the
                  Deputy hiring process. Plaintiff discussed his grievance with Undersheriff
                  George Brown and complained that Corporal Eldridge, Captain Devoe, and
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 2 of 11




               Sergeant McCall had discriminated against him during the Oral Board
               questioning.

         •     Undersheriff Brown reviewed [p]laintiff’s Oral Board test results from
               October 2017 and told [p]laintiff that he had scored well on two of the
               questions, but fared poorly on the other two. Plaintiff countered that the
               [Oral] Board had only asked him two questions relevant to the Deputy
               position. Plaintiff’s assertion was supported by the fact that his test results
               indicated that the [Oral] Board had made substantial comments regarding
               [p]laintiff’s two positive test responses but left no comments regarding the
               two purported low scores.

         •     In light of the suspicious grades on [p]laintiff’s previous Oral Exam and
               [p]laintiff’s explanation for the confusion surrounding his daughter,
               Undersheriff Brown permitted [p]laintiff to proceed with his second
               application for the Deputy II position. Undersheriff Brown also promised
               that none of the members of the October 2017 Oral Board would be on the
               July 2018 [Oral] Board.

         •     The [Oral] Board asked [p]laintiff approximately eight (8) questions relevant
               to the Deputy II position, which [p]laintiff feels that he answered strongly.
               However, the [Oral] Board also asked [p]laintiff numerous irrelevant
               questions about his background, family, and prior employment, just as they
               had previously. Just before the conclusion of the exam, Corporal Eldridge
               slid a note to Major Kitch, who asked [p]laintiff if the Verizon store at which
               he had worked was “freestanding or in a strip mall.” Plaintiff answered that
               it was in a strip mall, which seemed to amuse the [Oral] Board.

         •     On July 19, 2018, the very day that [p]laintiff had taken the Oral Exam,
               Corporal Eldridge sent [p]laintiff a letter stating that [p]laintiff had not scored
               over a 75% on his screening boards, and therefore could not continue with the
               application process. The letter further stated that [p]laintiff had failed the
               Background Interview, and therefore was no[t] eligible to repeat the
               application process.

         •     Other Deputy II applicants did not find out their test results for approximately
               one month, which indicates that TCSO had predetermined that [p]laintiff
               would not be selected.

         •     Ultimately, approximately eleven (11) or twelve (12) applicants were
               promoted to the Deputy II position after the July 2018 testing process, all of
               whom were Caucasian.



                                                   2
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 3 of 11




           •       It was never explained to [p]laintiff why he was denied the promotion on the
                   same day as his Oral Exam while other, Caucasian applicants did not find out
                   until nearly a month later.

           •       However, from December 2018 until [p]laintiff resigned from [TCSO] in
                   March 2019, he was never assigned any new detention officers to train
                   pursuant to the Jail Training Program, while his Caucasian counterparts were
                   assigned new detention officers to train.

   Dkt. # 14, at 4-8. Defendants now move to dismiss all claims in the amended complaint under

   Federal Rule of Civil Procedure 12(b)(6).


                                                     II.

           In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must determine

   whether the claimant has stated a claim upon which relief may be granted. A motion to dismiss is

   properly granted when a complaint provides no “more than labels and conclusions, and a formulaic

   recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

   (2007). A complaint must contain enough “facts to state a claim to relief that is plausible on its face”

   and the factual allegations “must be enough to raise a right to relief above the speculative level.”

   Id. (citations omitted). “Once a claim has been stated adequately, it may be supported by showing

   any set of facts consistent with the allegations in the complaint.” Id. at 562. Although decided

   within an antitrust context, Twombly “expounded the pleading standard for all civil actions.”

   Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). For the purpose of making the dismissal determination,

   a court must accept all the well-pleaded allegations of the complaint as true, even if doubtful in fact,

   and must construe the allegations in the light most favorable to a claimant. Twombly, 550 U.S. at

   555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007); Moffett v. Halliburton

   Energy Servs., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002). However, a court need not accept as true


                                                      3
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 4 of 11




   those allegations that are conclusory in nature. Erikson v. Pawnee Cnty. Bd. of Cnty. Comm’rs, 263

   F.3d 1151, 1154-55 (10th Cir. 2001). “[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935

   F.2d 1106, 1109-10 (10th Cir. 1991).

                                                     III.

                                                     A.

           Defendants argue that the Board of County Commissioners (BOCC) should be dismissed as

   a party defendant. Dkt. # 15, at 9. Plaintiff concedes that BOCC is not a proper party defendant.

   Dkt. # 19, at 7. Therefore, the Court finds that defendants’ motion to dismiss as to BOCC should

   be granted, and BOCC should be dismissed as a party defendant without prejudice. All remaining

   claims are analyzed as to Sheriff Regalado in his official capacity.

                                                     B.

           Regalado argues that plaintiff has failed to state a Title VII claim for disparate treatment

   based on failure to promote. Dkt. # 15, at 10. Regalado argues that plaintiff has failed to allege that

   similarly situated individuals of a different race were treated differently than him. Id. at 11-14.

   Regalado argues that plaintiff fails to explain how adverse employment actions that appear to involve

   a promotion or reclassification to a position of more responsibility within the TCSO involved an

   adverse employment action or give rise to an inference of discrimination for purposes of plausibly

   alleging a claim of racial discrimination. Id. at 13-18. Plaintiff argues that he has stated a plausible

   disparate treatment claim. Dkt. # 19, at 7. Plaintiff argues that he has alleged all elements of a prima

   facie case of race discrimination. Id. at 8.




                                                      4
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 5 of 11




           “Title VII of the Civil Rights Act of 1964 prohibits, among other things, discrimination on

   the basis of [race].” Carpenter v. Boeing Co., 456 F.3d 1183, 1186 (10th Cir. 2006). “Two types

   of claims are recognized under Title VII: disparate treatment and disparate impact.” Id.

           “Disparate treatment” . . . is the most easily understood type of discrimination. The
           employer simply treats some people less favorably than others because of their race,
           color, religion, sex, or national origin. Proof of discriminatory motive is critical,
           although it can in some situations be inferred from the mere fact of differences in
           treatment . . . .

           Claims of disparate treatment may be distinguished from claims that stress “disparate
           impact.” The latter involve employment practices that are facially neutral in their
           treatment of different groups but that in fact fall more harshly on one group than
           another and cannot be justified by business necessity. Proof of discriminatory motive
           . . . is not required under a disparate-impact theory. Either theory may, of course, be
           applied to a particular set of facts.

   Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977).

           Plaintiff claims disparate treatment and disparate impact. Dkt. # 14, at 9-10. To survive a

   motion to dismiss, “[a] complaint raising a claim of discrimination does not need to conclusively

   establish the prima facie case of discrimination, but it must contain more than threadbare recitals of

   the elements of a cause of action, supported by mere conclusory statements.” Bekkem v. Wilkie, 915

   F.3d 1258, 1274 (10th Cir. 2019) (internal quotation omitted). It is plaintiff’s burden to establish

   disparate treatment and disparate impact. Texas Dept. of Community Affairs v. Burdine, 450 U.S.

   248, 253 (1981) (“The ultimate burden of persuading the trier of fact that the defendant intentionally

   discriminated against the plaintiff remains at all times with the plaintiff.”). “The plaintiff must prove

   by a preponderance of the evidence that she applied for an available position for which she was

   qualified, but was rejected under circumstances which give rise to an inference of unlawful

   discrimination.” Id.



                                                      5
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 6 of 11




   1.     Disparate Treatment

          The Tenth Circuit has stated that the elements of a disparate treatment case are:

          (1) the victim belongs to a protected class; (2) the victim suffered an adverse
          employment action; and (3) the challenged action took place under circumstances
          giving rise to an inference of discrimination.

   Bird v. Regents of New Mexico State University, 619 Fed. App’x 733, 741 (10th Cir. 2015)1

   (quotation marks omitted). Plaintiff belongs to a protected class—African American. Dkt. # 14, at

   9-10. He also suffered an adverse employment action—he was turned down for a promotion. Id.

   at 9. Finally, the alleged adverse employment action took place under circumstances giving rise to

   an inference of discrimination—of the alleged eleven people who were promoted to Deputy II in

   October 2017, ten were Caucasian; approximately eleven or twelve applicants were promoted to the

   Deputy II position after the July 2018 testing process, all of whom were Caucasian. Id. at 4, 7.

   Further, the Oral Board allegedly asked plaintiff only two questions regarding the Deputy II position,

   whereas it asked other, Caucasian applicants, four questions relevant to the Deputy II position. Id.

   at 4. Finally, plaintiff received his negative test results the same day that he had taken the oral

   examination, whereas other, Caucasian employees, received their examination scores approximately

   one month later. Id. at 6-7. Regalado argues that courts have “expressed concern” about a lack of

   correlation between statistics and disparate treatment. Dkt. # 20, at 4. However, at this stage in the

   litigation, plaintiff need only state a plausible claim for disparate treatment. Regalado also argues

   that plaintiff failed to identify any race-based questions during his second oral examination that

   could have been the basis for disparate treatment. Dkt. # 15, at 12. However, based on the results



   1
          Unpublished decisions are not precedential, but they may be cited for their persuasive value.
          See Fed. R. App. 32.1; 10th Cir. R. 32.1.

                                                     6
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 7 of 11




   of the test—plaintiff was denied a promotion—the Court can infer at this point in the litigation that

   the test resulted in disparate treatment. The Court finds that Regalado’s motion to dismiss as to

   disparate treatment should be denied.

   2.     Disparate Impact

          Plaintiff also claims disparate impact. Dkt. # 14, at 10. “A plaintiff may establish a prima

   facie case of disparate impact discrimination by showing that a specific identifiable employment

   practice or policy caused a significant disparate impact on a protected group.” Carpenter, 456 F.3d

   at 1187 (quotation and brackets omitted). “In other words, a plaintiff must show that there is a

   legally significant disparity between . . . the [race] composition, caused by the challenged

   employment practice, of the pool of those enjoying a job or job benefit; and (b) the [race]

   composition of the qualified applicant pool . . . , i.e., the pool from which potential qualified

   applicants might come.” Id. at 1193 (internal quotation and brackets omitted). “The court compares

   the [race] composition of those who are subject to the challenged employment practice with the

   [race] composition of those enjoying the benefit for which the practice selects.” Id.

          Here, plaintiff alleges that “TCSO has a policy, practice, and/or custom of designing the

   questions its Oral Board asks in order to deny African American employees promotions within

   TCSO. The questions are subjective and often not related to the prospective job position.” Dkt. #

   14, at 8. Plaintiff supports these allegations by recounting his second oral examination. There, he

   noticed that there were approximately nine TCSO employees on the Oral Board, all of whom were

   Caucasian. Id. at 6. The Oral Board asked plaintiff approximately eight questions relevant to the

   Deputy II position, which plaintiff felt that he answered strongly. Id. Plaintiff alleges that the Oral

   Board asked him numerous questions that were irrelevant, including whether he had previously


                                                     7
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 8 of 11




   worked in a strip mall. Id. Plaintiff stated that he had worked in a strip mall, which allegedly

   seemed to amuse the Oral Board. Id. After plaintiff failed the second oral examination, he found

   out that approximately eleven or twelve applicants were promoted to the Deputy II position, all of

   whom were Caucasian. Id. at 7. Taking plaintiff’s version of the facts as true, plaintiff sufficiently

   alleges disparate impact. The Board allegedly asked questions that allegedly caused an all-Caucasian

   selection of Deputy II promotions.        Regalado argues that plaintiff’s claims are “threadbare

   allegations.” Dkt. # 15, at 20. However, plaintiff supports his allegations with facts demonstrating

   a potential disparate impact, as discussed above. The Court finds that Regalado’s motion to dismiss

   as to disparate impact should be denied.

                                                     C.

           Regalado argues that plaintiff’s equal protection claim should be dismissed. Dkt. # 15, at 22.

   Plaintiff’s equal protection claim is the same, whether analyzed under Title VII or the Fourteenth

   Amendment. Carney v. City & Cty. Of Denver, 534 F.3d 1269, 1273 (10th Cir. 2008) (“In racial

   discrimination suits, the elements of a plaintiff’s case are the same whether that case is brought under

   . . . § 1983 or Title VII.”). Because plaintiff has established a prima facie case of racial

   discrimination under Title VII, the Court finds that he can maintain a cause of action for a § 1983

   claim under the Equal Protection Clause. The Court finds that Regalado’s motion to dismiss as to

   plaintiff’s equal protection claim should be denied.

                                                     D.

           Regalado argues that plaintiff’s retaliation claim should be dismissed. Dkt. # 15, at 24. “To

   state a prima facie case of retaliation, [a plaintiff] must demonstrate that: (1) [he] engaged in

   protected opposition to discrimination; (2) [the defendant] took an adverse employment action


                                                      8
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 9 of 11




   against [him]; and (3) there exists a causal connection between the protected activity and the adverse

   action.” Stover v. Martinez, 382 F.3d 1064, 1071 (10th Cir. 2004). Here, plaintiff filed a grievance

   on June 12, 2018, alleging discrimination in the Deputy hiring process. Dkt. # 14, at 5. Plaintiff

   discussed his grievance with Undersheriff George Brown and complained that Corporal Eldridge,

   Captain Devoe, and Sergeant McCall had discriminated against him during the first oral examination

   questioning. Id. Plaintiff alleges that, in light of the suspicious grades on his previous oral

   examination, he was again allowed to apply for the Deputy II position. Id. After his second oral

   examination, as he was exiting the room, he stopped and turned to hear Corporal Eldridge tell the

   rest of the Oral Board members that plaintiff was the one who had filed a grievance against him. Id.

   at 6. Plaintiff was denied the position. Id. Taking plaintiff’s version of the facts as true for purposes

   of this motion, he engaged in protected opposition to discrimination when he filed a grievance,

   alleging discrimination in the Deputy hiring process. Regalado then took an adverse employment

   action against plaintiff by turning him down for the Deputy II position. And finally, plaintiff alleges

   a causal connection between the protected activity and the adverse action: plaintiff was denied the

   promotion the same day that he took the oral examination and heard the comment about his

   grievance, implying that the reason he was denied the promotion was because of the grievance. With

   all of the elements of a retaliation claim stated, the Court finds that Regalado’s motion to dismiss

   as to plaintiff’s retaliation claim should be denied.

           Regalado argues that plaintiff’s retaliation claim is based upon failure to investigate, which

   is not the case, as discussed above. Regalado also argues that plaintiff’s claim is based on Sheriff

   Regalado’s failure to assign plaintiff new trainees in his Jail Training Officer (JTO) position, which

   again is not the case. Finally, Regalado argues that plaintiff has failed to allege a causal connection


                                                      9
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 10 of 11




    between the protected activity and the adverse action. Dkt. # 15, at 26. Regalado argues that

    plaintiff failed to allege that Corporal Eldridge’s comment influenced the Board to deny plaintiff his

    promotion. Id. However, plaintiff alleges at this stage of the litigation that the Board denied plaintiff

    his promotion due, at least in part, to Corporal Eldridge’s comment, because plaintiff was allegedly

    turned down for the promotion the same day that he heard the grievance comment. Dkt. # 14, at 6.

                                                       E.

            Regalado finally argues that plaintiff’s request for punitive damages should be dismissed.

    Dkt. # 15, at 27. “A plaintiff suing under Title VII may be awarded punitive damages if the

    employer engaged in discriminatory practices with malice or with reckless indifference to the

    plaintiff’s federally protected rights.” Harsco Corp. v. Renner, 475 F.3d 1179, 1189 (10th Cir. 2007)

    (citing 42 U.S.C. § 1981(b)(1)). “To satisfy this standard, an employer must have acted in the face

    of a perceived risk that its actions would violate federal law.” Id. In § 1983 cases, “[p]unitive

    damages are available only for conduct which is ‘shown to be motivated by evil motive or intent, or

    when it involves reckless or callous indifference to the federally protected rights of others.’” Searles

    v. Van Bebber, 251 F.3d 869, 879 (10th Cir. 2001) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

    Here, as in the original complaint, plaintiff failed to allege malice or reckless indifference to his

    federally protected rights. He also failed to allege evil motive or intent. Therefore, the Court finds

    that Regalado’s motion to dismiss as to punitive damages should be granted

            IT IS THEREFORE ORDERED that defendants’ motion to dismiss the amended

    complaint (Dkt. # 15) is granted in part and denied in part: it is granted as to all claims against

    the Board of County Commissioners of Tulsa County and as to the request for punitive damages, and

    it is denied as to all other claims.


                                                       10
Case 4:19-cv-00656-CVE-FHM Document 21 Filed in USDC ND/OK on 06/25/20 Page 11 of 11




           IT IS FURTHER ORDERED that the Board of County Commissioners of Tulsa County

    is dismissed without prejudice and is terminated as a party defendant. The parties shall amend

    the case caption to reflect that there is one defendant remaining. Defendant Sheriff Vic Regalado’s

    answer to the amended complaint (Dkt. # 14) is due no later than July 9, 2020.

           DATED this 25th day of June, 2020.




                                                    11
